Citation Nr: 0714837	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The veteran was not exposed to any known risk factor for 
hepatitis C while in the service.


CONCLUSION OF LAW

Hepatitis C was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2001, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a June 2005 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claim 
was readjudicated in September 2005 after affording him with 
an opportunity to respond to the June 2005 letter, which he 
did.  Thus the Board finds that the late timing of the notice 
of the fourth Pelegrini II element is nonprejudicial error as 
the veteran has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
August 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records were obtained.  VA 
outpatient records are in the file for treatment from August 
1998 through October 2002.  The veteran identified private 
medical treatment records and submitted releases for VA to 
obtain them, which it did.  The veteran also submitted 
private treatment records himself.  The veteran was notified 
in the rating decision, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  In 
March 2006, the veteran notified VA that he had no other 
information or evidence to substantiate his claim.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in August 2003 and 
January 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he contracted hepatitis C while in 
service.  In various letters to VA in support of his claim, 
the veteran asserted that he has no risk factors such as body 
piercings or tattoos, history of IV drug use, blood 
transfusions prior to 1992, history of alcohol abuse or 
inappropriate sexual relations (only four monogamous 
relationships).  Rather the veteran asserts that the only 
risk factor he can identify is that, during his service in 
Korea, he was exposed to human feces, which he claims was 
used in the fertilization of food supplies.  He also said he 
was exposed to human feces from their living conditions, 
which were dirty and feces ridden because there was no proper 
waste disposal.  He said that they tried to be very careful 
of this situation, even joking about how the filth was the 
greatest incentive to break bad habits such as nail biting 
and nose picking.  He also asserted that he could have been 
infected from either experimental hepatitis C vaccines that 
he may have been given or from reused needles from 
vaccinations in service.  He stated that VA knew he had high 
liver enzymes for a long time, but failed to test for 
hepatitis C and putting the high liver enzymes down to 
drinking alcohol.  

The current medical evidence clearly shows that the veteran 
was diagnosed in early 2002 to have hepatitis C.  A VA 
treatment record from August 1998 shows the veteran initially 
reported for establishing a physician relationship.  At that 
time, he was only complaining of back pain with radiation 
down the right leg.  It was noted that the veteran admitted 
to drinking a six-pack of beer daily.  A February 2000 
treatment note indicates that lab work taken in August 1999 
revealed increased liver enzymes.  The veteran admitted to 
drinking alcohol on both weekdays and weekends.  The veteran 
was next seen at a VA medical facility in November 2001.  Lab 
results from this visit again showed increased liver enzymes.  
A clinic note from January 29, 2002, shows the veteran gave a 
history of hepatitis C.  Lab results again showed increased 
liver enzymes and a plasma test (HCVqual) was positive for 
hepatitis C.  The veteran was referred to the Hepatitis C 
Clinic.  

Private treatment records also show the veteran was being 
tested by his private physician around the same time for 
hepatitis C.  Testing for hepatitis C antibodies in December 
2001 was reactive.  A hepatitis C viral RNA done in February 
2002 was positive for quantitative PCR.  

The veteran's service medical records were reviewed but they 
are silent for any treatment for hepatitis or for any 
indication that the veteran was exposed to any known risk 
factor while in service.

The veteran was provided VA examinations in August 2003 and 
January 2004.  At the August 2003 VA examination, the veteran 
reported having hepatitis C, but denied any illicit drugs or 
unprotected sex.  He also denied having any tattoos that were 
obtained during service and denied any blood transfusions 
prior to 1992.  He did admit, however, that he still 
continues to drink a couple of beers a week.  Examination of 
the abdomen revealed it to be soft, nontender and 
nondistended.  The liver was one fingerbreadth below the 
costovertebral angle.  No splenomegaly was noted.  Diagnosis 
was hepatitis C, no current therapy.  No opinion as to its 
etiology was given.

At the January 2004 examination, the veteran reported that he 
presented to a civilian physician with complaints of fatigue 
and he was checked for hepatitis C.  With regard to risk 
factors, the examiner noted the veteran had a tattoo and body 
piercing (earlobe).  He denied any IV drug use or intranasal 
cocaine.  He also denied occupational blood exposures or 
percutaneous blood exposures.  The examiner noted that he has 
had high risk sexual activity, stating he has possibly had 
greater than 10 sexual partners in his lifetime.  He also 
reported having intramuscular gamma globulin shots in Korea, 
but the examiner could not confirm this with his military 
records.  He denied any history of hepatitis in service.  He 
denied heavy alcohol use or abuse but stated he has an 
occasional beer.  After examining the veteran and conducting 
lab tests, the diagnosis was hepatitis C, no current therapy.  
In responding to the question as to the etiology of the 
veteran's hepatitis C, the examiner noted that he has a 
tattoo on his left arm and ear pierced and possibly high risk 
sexual activity based on the number of sexual partners.  The 
examiner was not able, however, to identify any risk factor 
that occurred during the veteran's military service.  Thus 
the examiner was not able to relate the veteran's current 
hepatitis C with his military service.

In support of his claim the veteran submitted a statement 
dated in August 2005 from his private medical care provider.  
This medical care provider states that it is well documented 
that a large percentage of the people with HCV (hepatitis C 
virus) are veterans with infections longer than 20 years and 
that many of the military personnel infected shared 
toothbrushes, razors, etc.  He also stated that most everyone 
was vaccinated by jet injection and reused bifurcated needles 
dipped into small pox vaccine solution.  He stated that, to 
his knowledge, the veteran has no other possible exposure to 
HCV and that, after careful history, physical and review of 
his service records, it is his medical opinion that the 
veteran contracted HCV from his time in service.  Finally he 
stated that, as a former Army flight surgeon and Special 
Forces Medic, he had a great deal of exposure to procedures 
used in the course of vaccinations and universal precautions.  

After carefully considering all of the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  
First the Board does not find the veteran's statements as to 
his risk factors to be reliable due to the inconsistencies 
between the facts in his various letters submitted to VA in 
support of his claim and the facts as set out in the VA 
examination reports and the VA and private treatment records.  
The veteran has consistently denied in his various letters 
that he has any tattoos or body piercings.  Both VA 
examiners, however, reported that the veteran has a tattoo, 
and the January 2004 examiner reported that he also has an 
ear pierced.  At the August 2003 examination, the veteran 
denied that his tattoo was obtained while in service.  The 
veteran has also consistently reported only having four 
monogamous relationships throughout his life, but at the 
January 2004 VA examination he reported having more than 10 
sexual partners in his lifetime.  In addition, the veteran 
denied to the VA examiners any history of excessive alcohol 
use.  However, an August 1998 VA treatment note clearly 
states that the veteran admitted to drinking a six-pack of 
beer daily and treatment notes in 2000 show continued alcohol 
use.  An October 2001 private treatment record also indicates 
that the veteran was drinking six beers a day.  Thus the 
veteran's statements in his various letters sent to VA in 
support of his claim are inherently inconsistent with those 
shown to have been made at the VA examinations and to VA and 
non-VA treating physicians.  Thus the Board finds that the 
veteran's report of his exposure to risk factors is not 
reliable and cannot, therefore, be relied upon to establish a 
relationship between his hepatitis C and his military 
service.  
	
Furthermore, although the veteran is competent to report as 
to the living conditions and his exposure to human feces 
during the time he served in Korea, he is not competent to 
opine that his hepatitis C is related to such exposure.  
Whether there is an etiological relationship between the two 
is quintessentially one requiring competent medical evidence.  
Laypersons are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities; thus 
such opinions are entitled to no weight.  Cromely v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran has not shown, or even claimed, 
that he has the necessary education, training or experience 
to offer medical diagnoses, statements or opinions.  Thus his 
opinion that his hepatitis C was contracted from contact with 
human feces in Korea is not probative.  Furthermore, the 
veteran's statements that he was exposed to hepatitis C by 
the reuse of needles during vaccination in the service is 
also one that is given no weight as this also requires a 
medical opinion, and its has already been established that 
the veteran is not competent to give one.  

Finally, the veteran contends that there is no other 
explanation for his having hepatitis C as he has not been 
exposed to any known risk factors.  Although the veteran has 
denied exposure to any of the known risk factors for 
hepatitis C, the lack of knowledge of exposure to risk 
factors alone does not make it as likely as not that the 
veteran contracted hepatitis C in service.  The veteran was 
in the service for 3 years out of the 58 he had lived prior 
to his diagnosis of hepatitis C, and more than 20 years 
separate his separation from service and his diagnosis.  Thus 
it is just as likely that the veteran was exposed to 
hepatitis C during one of the other 55 years when he was not 
in the service.  

As set forth above, the veteran submitted an opinion from his 
private medical care provider that sets out an opinion that 
the veteran's hepatitis C is related to his military service.  
The Board finds, however, that this opinion lacks the 
reliability and specificity that is needed to establish nexus 
between a current disability and service.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  First, in setting forth his 
rationale, the medical care provider relies on "well 
documented" statistics about the prevalence of hepatitis C 
among the veteran population without citing to the source of 
those statistics.  The Board is not bound to accept an 
opinion based on unsubstantiated grounds.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

Second, although the opinion itself is stated in definitive 
terms, the medical care provider's rationale for this opinion 
is general rather than specific to the veteran's claim.  The 
medical care provider talks about the sharing of toothbrushes 
and razors.  The veteran, however, has never claimed that as 
a risk factor.  To the contrary, the veteran stated in a May 
2004 letter that, given the filthy living conditions, they 
all tried to be very careful and even joked about having to 
break bad habits such as nail biting and nose picking because 
of the filth.  This is in contradiction to the medical care 
providers premise that the veteran shared toothbrushes and 
razors while in Korea.  

This medical care provider also spoke of vaccinations by jet 
injection with reused bifurcated needles.  It was not until 
after this medical opinion, that the veteran made the 
allegation that this might be a cause of his hepatitis C.  
Rather before this doctor's opinion, the veteran had asserted 
that he may have been exposed by receiving an experimental 
hepatitis C vaccination.  This allegation was based upon an 
article he found on the internet about hepatitis C 
vaccination experiments during the Vietnam Era.  He even 
raised this issue at the January 2004 VA examination, but the 
examiner was not able to confirm this based upon the 
veteran's military medical records.  Thus the lack of 
allegation of this risk factor prior to the medical care 
provider's opinion makes this rationale general rather than 
specific to the veteran and, therefore, not a dependable 
basis for that opinion.  In addition, the medical care 
provider failed to point to even one documented instance 
where a veteran was diagnosed with hepatitis C because of 
such a vaccination.  His own experiences in the service are 
not sufficient to support his proposition that this is a 
viable risk factor.  

Thus the medical care provider's opinion is not sufficient to 
establish nexus between the veteran's current hepatitis C and 
exposure to any risk factor in service.  Furthermore, his 
opinion is directly contradicted by the January 2004 VA 
examiner, who was not able to identify any exposure to a risk 
factor in service.  This VA examiner's opinion is supported 
by the service medical records, which fail to show exposure 
to any risk factor while in service.  

Thus, based upon the foregoing reasons, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C, and the benefit 
of the doubt doctrine is, therefore, not for application.  
Consequently, the veteran's appeal must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


